Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger).

Regarding Claim 1, Wenger teaches a stirrer (figure 1 mixing vessel 12) comprising: two rotating shafts having intersecting stirring blades (figure 4 mixing shafts 14 and 16’s mixing elements 50 and 52 intersect) capable of rotating symmetrically and rotating in an identical direction ([0030] “variable frequency mechanisms … in order to permit … individual rotation of the shafts in terms of speed and/or rotational direction independently of each other”); stirring blades formed on each of the rotating shafts (figure 4 mixing elements 50 and 52 are formed on mixing shafts 14 and 16) and connected to a driving means that can relationally and independently adjust a phase angle of one or both of the two shafts (figure 1: controller 60, VFDs 59, and drive motors 54 & [0012]: which teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0030]: “The drives also preferably have variable frequency drives which are designed to permit selective, individual rotation of the shafts in terms of speed and/or rotational direction independently of each other.”); and a position control device (figure 1 controller 60) connected to the driving means (figure 1 drive motors 54) such that a raw material is stirred while the relative positions of the stirring blades (figure 4 mixing elements 50 and 52) are adjusted such that the stirring blades (figure 4 mixing elements 50 and 52) formed on the two rotating shafts (figure 4 mixing shafts 14 and 16) do not interfere with each other ([0012] teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0029] teaches “elements 50 are axially offset relative to the elements 52 … elements 50, 52 are intercalated … elements 50, 52 are adjustable in both length and pitch, at the discretion of the user and [0047] teaches “this allows the shafts to be rotated at greatly different rotational speeds, while avoiding any potential lock-up owing to mechanical interference between the elements”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 hereinafter Sugino).

Regarding Claim 2, Wenger teaches the stirrer (figure 1 mixing vessel 12) according to claim 1, further comprising a stirring tank (figure 1 mixing vessel 12) having a raw material discharge hole (figure 3 outlet 38) formed in a lower portion of a side surface of the stirring tank figure 3 outlet 38 is formed in the bottom of the side surface of vessel 12).
Wenger is silent on a discharge cover configured to open or close the raw material discharge hole.
Sugino teaches a discharge cover (figure 1 lid 30) configured to open or close the raw material discharge hole (figure 1 lid 30 closes material outlet 3b).
Wenger and Sugino are analogous in the field of industrial horizontal stirrers with multiple rotating mixing shafts with intersecting blades. It would have been obvious to one skilled in the art before the effective filing date to modify the material outlet of Wenger with the discharge cover configured to open or close the raw material discharge hole of Sugino in order to control a constant amount of raw material accumulated inside the vessel during mixing via opening and closing of the lid (Sugino [0033]).

Response to Arguments
In light of applicant’s amendments to the drawings, the objection regarding figures 1a, 1b, 2, and 3 not having the label “prior art” is withdrawn.
In light of applicant’s clarification of the specification, the objection regarding figure 7 not having a description in the “brief description of drawings” section is withdrawn.
Applicant's arguments filed 6 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the instant claim is not anticipated by Wenger et al. (U.S. Patent Pub. No. 2008/0095910 hereinafter Wenger) as all elements of the claim must be found in a single prior art reference (see, e.g., Scripps Clinic & Research Found. V. Genentech Inc., 927 F. 2d 1565. 1576, 18 U.S.P.Q.2d 1001, 1010 (Fed Cir. 1991)). The identical invention must be shown in as complete detail as is contained in the claim. (See MPEP 2131). The single prior art reference must disclose all of the elements of the claimed invention functioning in essentially the same manner (see, e.g., Chanklin Corp. v. Sprincfield Photo Mount Corp., 521 F.2d 609 (1st Cir. 1975). (emphasis added) It is respectfully submitted that Wenger fails to meet these requirements.
	This argument is considered not persuasive as each element of the instant case’s claim 1 is responded to in the 102 rejection section above.
	Applicant specifically argues that the instant case can relationally and independently adjust a phase angle of the two shafts; and that "phase angle" is not the same as rotation speed and/or direction.
	This argument is considered not persuasive as phase angle between two rotating shafts is inherently dependent on their relative speed and rotation direction. Furthermore, the shafts, motors, variable frequency drives, and controller of Wenger is capable of changing phase angles between the blades and is therefore considered a reading on it.
	Applicant argues that Wenger and all it teaches (including FIG. 11 cited by the Examiner) clearly shows that the blade positions are FIXED at all times in a rotating non-overlapping trajectory so they can never interfere with each other. As such, there is no blade position adjustment ever needed by Wenger while material is being stirred, as set forth by applicant's claim. This is because Wenger's device is not capable of changing the phase angles of the shafts, and therefore never would need to adjust the relative positions of the stirring blades.
	Applicant’s point of the blades being non overlapping is not persuasive in light of Wenger teaching that “this allows the shafts to be rotated at greatly different rotational speeds, while avoiding any potential lock-up owing to mechanical interference between the elements” ([0047]). This teaching along with Wenger teaching the blades being within reach of each other (inter meshing blades of figure 4 and figure 11) and the equipment being capable of independently adjusting phase angle (via individual rotation speed and/or direction of rotation [0030]) is considered a reading on a position control device connected to the driving means such that a raw material is stirred while the relative positions of the stirring blades are adjusted such that the stirring blades formed on the two rotating shafts do not interfere with each other.
Applicant’s point is also considered moot, as this language of non-overlapping trajectory is not translated into the claims. 
	Finally, applicant argues that a prior art reference must be considered in its entirety, i.e., as a whole, INCLUDING PORTIONS THAT WOULD LEAD AWAY FROM THE CLAIMED INVENTION. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed Cir. 1983), cert. denied, 469 U.S. 851 (1984) (emphasis added) (see also, MPEP §2141.02)). 
	Applicant’s point is not considered persuasive as the equipment taught in Wenger is capable of adjusting phase angle via rotation speed and/or direction of rotation ([0030]). This is considered a reading on phase angle adjustment and is not considered a teaching away. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774